DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 31-50 are pending and currently under consideration for patentability.    
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 11th 2020, July 19th 2021, January 12th 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation.
Claims 34, 35, 43, 44, and 48 include the term “geometrical feature”. For the purpose of examination, this term will be interpreted as any feature with a unique shape varying from the catheter body. 
Claims 45, 47, and 48 include the term “key pattern”. For the purpose of examination, “key pattern” will be interpreted as parts that fit together exactly and are made to interlock. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 31-47, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Samoocha (USPGPUG 20130158464 A1) in view of Bouix (CN 103338676 B).
In regards to Claim 31, Samoocha teaches an implantable catheter for fluid passage, comprising: 
a catheter tube (shunt catheter, paragraph 0047)(not shown; but see drain tube 12 of Figs. 1, 2 for similar structure); 
an elongated and hollow catheter tip member (Figure 1 and 2) (paragraph 002)  comprising one or more apertures (perforations, 21 and 22) and an open proximal end (Figure 3), the catheter tip member being connected at the proximal end thereof to the catheter tube (paragraph 0047), such as to fluidly couple the catheter tube to an exterior of the catheter (paragraph 0002); and 
a cleaning unit (cleaning shaft, 41) (Figure 4a and 5) at least partially positioned within the catheter tip member (paragraph 0047); wherein the cleaning unit (41) is configured for movement within the catheter tip member such as to mechanically prevent, mitigate, and/or remove blockage (paragraph 0040) of at least one of the one or more apertures (slots 52, 54) when the catheter tip member is implanted in a body cavity (paragraph 0002); 
 Samoocha fails to teach a stopper configured to engage a mandrel. Bouix teaches a catheter for fluid sampling (abstract) , thus being in the same field of endeavor wherein the catheter tip member further comprises a stopper (neck part, 2c) configured to be engaged by a tip portion of a mandrel (hollow rod, 3b), such as to prevent the mandrel (3b) from at least one of reaching and damaging the cleaning unit (as to not obstruct access to the thread, page 5 paragraph 7) when using the mandrel (3b) to guide the catheter tip (page 5, paragraph 4).  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the inner catheter of Samoocha to include a mandrel similar to that disclosed by Bouix in order to control the applicator head (as motivated by Bouix: page 5, paragraph 7), and to include a stopper  disclosed by Bouix in order to avoid  obstructing  access to the thread or damage the brush or reservoir (Bouix: page 5 paragraph 7).

In regards to Claim 32, Samoocha in view of Bouix teaches the implantable catheter of claim 31, wherein the catheter is a ventricular catheter for draining fluids (paragraph 0007 and 0008 of Samoocha), wherein the fluids comprise cerebrospinal fluid (CSF), and wherein the body cavity comprises a brain ventricle (paragraph 0002 of Samoocha).

In regards to Claim 33, Samoocha in view of Bouix teaches the implantable catheter of claim 31, wherein the catheter tip member comprises a tip member proximal section (Figure 2), and a tip member distal section (Figure 2), comprising the one or more apertures (21 and 22), and wherein the cleaning unit is at least partially housed within the tip member distal section (paragraph 0047). Bouix teaches a stopper (neck part, 2c).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the inner catheter of Samoocha to include a stopper similar to that disclosed by Bouix as to not obstruct access to the thread or damage the brush or reservoir (Bouix: page 5 paragraph 7).

Regarding Claim 34,  Samoocha in view of Bouix teaches the implantable catheter of claim 33. However Samoocha fails to teach a stopper. Bouix teaches a catheter wherein the stopper (2c)  comprises a first geometrical feature (second portion, 2f) projecting from an inner surface of the tip member proximal section (Figure 2B). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the inner catheter of Samoocha to include a stopper similar to that disclosed by Bouix as to not obstruct access to the thread or damage the brush or reservoir (Bouix: page 5 paragraph 7)

Regarding Claim 35,  Samoocha in view of Bouix teaches the implantable catheter of claim 34. However Samoocha fails to teach a stopper with geometric features.  Bouix teaches a stopper (2c) wherein the first geometrical feature comprises one or more of a flange extending along a circumference of the inner surface (see annotated Figure 2B below) , a narrowed segment of a lumen defined by the inner surface, and at least two spaced-apart ridges along the circumference of the inner surface (annotated Figure 2B). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the inner catheter of Samoocha to include a stopper similar to that disclosed by Bouix as to not obstruct access to the thread or damage the brush or reservoir (Bouix: page 5 paragraph 7)

    PNG
    media_image1.png
    618
    611
    media_image1.png
    Greyscale


In regards to Claim 36, Samoocha in view of Bouix teaches the implantable catheter of claim 31, wherein the cleaning unit comprises an elongated shaft (central shaft, 41) comprising one or more arms (bristles, 42 and 44) configured to project into the one or more apertures (apertures, 52 and 54) (Figure 5) and to move therein (paragraph 0042) , and 
wherein the cleaning unit is configured to allow vibration thereof (paragraph 0042) and wherein the movement of the one or more arms within the one or more apertures is induced by the vibration of the cleaning unit (paragraph 0042).

In regards to Claim 37, Samoocha in view of Bouix teaches the implantable catheter of claim 36, wherein the one or more arms (42, 44) of the cleaning unit extend into the one or more apertures (52, 54) (Figure 5) such as to suspend the cleaning unit within the catheter tip member (Figure 5-7).

In regards to Claim 38, Samoocha in view of Bouix teaches the implantable catheter of claim 31, further comprising a vibration generator (vibration generator, 56) configured to induce the movement of the cleaning unit (paragraph 0042), and wherein the vibration generator is connected to an electrical line which is configured to couple to a power supply unit for powering the vibration generator (paragraph 0046).

In regards to Claim 39, Samoocha in view of Bouix teaches the implantable catheter of claim 38, wherein the catheter tube comprises a port, wherein the electrical line extends into the port, and wherein the port is configured to electrically couple to the power supply unit (Figure 5) (paragraph 0046).

In regards to Claim 40, Samoocha in view of Bouix teaches the implantable catheter of claim 38, wherein the cleaning unit comprises a metallic member (paragraph 0027, all magnetic material is metal) comprising at least one of a magnetic material and magnetizable material (paragraph 0027), and wherein the tip member further comprises an electrically conducting coil (paragraph 0042), such that the metallic member and the electrically conducting coil are configured as an electromagnet constituting, or included in, the vibration generator (paragraph 0042).

In regards to Claim 41, Samoocha in view of Bouix teaches kit for fluid passage in a body cavity, the kit comprising: 
an implantable catheter comprising: 
a catheter tube (catheter shaft, paragraph 0047: refer to known catheter shaft of prior art in Figure 1 and 2); 
an elongated and hollow catheter tip member (Figure 1 and 2) (paragraph 002)  comprising one or more apertures (perforations, 21 and 22) and an open proximal end (Figure 3), the catheter tip member being connected at the proximal end thereof to the catheter tube (paragraph 0047), such as to fluidly couple the catheter tube to an exterior of the catheter (paragraph 0002); and 
a cleaning unit (cleaning shaft, 41) (Figure 4a and 5) at least partially positioned within the catheter tip member (paragraph 0047); wherein the cleaning unit (41) is configured for movement within the catheter tip member such as to mechanically prevent, mitigate, and/or remove blockage (paragraph 0040) of at least one of the one or more apertures (slots 52, 54) when the catheter tip member is implanted in a body cavity (paragraph 0002); and 
However, Samoocha fails to teach a stopper configured to engage a mandrel. Bouix teaches a catheter for fluid sampling (abstract) wherein the catheter tip member further comprises a stopper (neck part, 2c) configured to be engaged by a tip portion of a mandrel (hollow rod, 3b), such as to prevent the mandrel (3b) from at least one of reaching and damaging the cleaning unit (as to not obstruct access to the thread, page 5 paragraph 7) when using the mandrel (3b) to guide the catheter tip (page 5, paragraph 4).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the inner catheter of Samoocha to include a mandrel similar to that disclosed by Bouix in order to control the applicator head (Bouix: page 5, paragraph 7), and to include a stopper similar to that disclosed by Bouix as to not obstruct access to the thread or damage the brush or reservoir (Bouix: page 5 paragraph 7).

In regards to Claim 42, Samoocha in view of Bouix teaches the kit of claim 41.  Samoocha teaches the implantable catheter and catheter tip member (catheter shaft, paragraph 0047: refer to known catheter shaft of prior art in Figure 1 and 2). However, Samoocha fails to teach a mandrel.  Bouix teaches wherein the mandrel (3b) is pre-installed in the catheter such that the tip portion of the mandrel engages the stopper (2c) of the catheter tip member (1d)(Figure 3). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the inner catheter of Samoocha to include a mandrel similar to that disclosed by Bouix in order to control the applicator head (Bouix: page 5, paragraph 7), and to include a stopper similar to that disclosed by Bouix as to not obstruct access to the thread or damage the brush or reservoir (Bouix: page 5 paragraph 7).

In regards to Claim 43, Samoocha in view of Bouix teaches the kit of claim 4.  Samoocha fails to teach a stopper or mandrel with geometric features. Bouix teaches wherein the stopper (2c) comprises a first geometrical feature projecting from an inner surface of the tip member proximal section (Figure 2b), and wherein the tip portion of the mandrel (3b) comprises a second geometrical feature projecting from an outer surface of the tip portion of the mandrel (3b) (Figure 3), the second geometrical feature being configured to engage the first geometrical feature (Figure 3). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the inner catheter of Samoocha to include a mandrel similar to that disclosed by Bouix in order to control the applicator head (Bouix: page 5, paragraph 7), and to include a stopper similar to that disclosed by Bouix as to not obstruct access to the thread or damage the brush or reservoir (Bouix: page 5 paragraph 7).

In regards to Claim 44, Samoocha in view of Bouix teaches the kit of claim 43. Samoocha fails to teach a stopper or mandrel with geometric features. Bouix teaches wherein the first geometrical feature (stopper, 2c) comprises one or more of: a flange extending along a circumference of the inner surface, a narrowed segment of a lumen defined by the inner surface (Figure 2b), and at least two spaced-apart ridges along the circumference of the inner surface (see annotated Figure 2B below), and the second geometrical feature comprises a band or a flange extending along a circumference of the outer surface of the tip portion of the mandrel (3b). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the inner catheter of Samoocha to include a mandrel similar to that disclosed by Bouix in order to control the applicator head (Bouix: page 5, paragraph 7), and to include a stopper similar to that disclosed by Bouix as to not obstruct access to the thread or damage the brush or reservoir (Bouix: page 5 paragraph 7).

    PNG
    media_image1.png
    618
    611
    media_image1.png
    Greyscale

In regards to Claim 45, Samoocha in view of Bouix teaches the kit of claim 41. Samoocha fails to teach a stopper or mandrel. Bouix teaches wherein the stopper (2c) comprises a first key pattern and the tip portion of the mandrel (3b) comprises a second key pattern complementary to the first key pattern (page 5, paragraph 3) (Figure 2b and 4), the first and second key patterns being configured to interlock upon engaging of the stopper by the tip portion of the mandrel (page 5, paragraph 3)(Figure 4), such that a rotation of the mandrel induces an equal rotation of the catheter tip member (page 5, paragraph 2); wherein a proximal portion of the mandrel (3b) proximally extends outside the catheter tube (Figure 2a); and wherein the mandrel comprises an orientation indicator (working surface, 3a). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the inner catheter of Samoocha to include a mandrel similar to that disclosed by Bouix in order to control the applicator head (Bouix: page 5, paragraph 7), and to include a stopper similar to that disclosed by Bouix as to not obstruct access to the thread or damage the brush or reservoir (Bouix: page 5 paragraph 7).

In regards to Claim 46, Samoocha in view of Bouix teaches the kit of claim 45.  Samoocha fails to teach a mandrel. Bouix teaches when the mandrel is oriented correctly, there is a coil (screw thread, 2d) at the proximal portion of the mandrel (Figure 4).   Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the inner catheter of Samoocha to include a mandrel similar to that disclosed by Bouix in order to control the applicator head (Bouix: page 5, paragraph 7), and to include a coil to further secure the mandrel  (Bouix: page 5, paragraph 7).

In regards to Claim 47, Samoocha in view of Bouix teaches the kit of claim 45.  Samoocha fails to teach a mandrel or stopper with key patterns. Bouix teaches, wherein one of the first and second key patterns is configured as male (mandrel, 3b) and the other of the first and second key patterns is configured as female (stopper, 2c) (Figure 2A and 3).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the inner catheter of Samoocha to include a stopper similar to that disclosed by Bouix as to not obstruct access to the thread or damage the brush or reservoir (Bouix: page 5 paragraph 7)

In regards to Claim 49, Samoocha in view of Bouix teaches the kit of claim 41. Samoocha teaches the catheter tip member into the body cavity (Figure 1).  However, Samoocha fails to teach wherein a proximal section of the catheter tube is attached to the proximal portion of the mandrel (3b)(figure 1).  Bouix teaches wherein a proximal section of the catheter tube (handle, 4)  is attached to the proximal portion of the mandrel (3b)(figure 1), thereby facilitating maintaining the engaging of the stopper (2c) by the tip portion of the mandrel when guiding the catheter tip (head, 3) (figure 1, 2A and 2B).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the inner catheter of Samoocha to include a stopper similar to that disclosed by Bouix as to not obstruct access to the thread or damage the brush or reservoir (Bouix: page 5 paragraph 7)

In regards to Claim 50, Samoocha in view of Bouix teaches the implantable catheter of claim 49, wherein the proximal section of the catheter tube is detachable from the rest of the catheter tube, thereby facilitating removing the mandrel from the implantable catheter (paragraph 0047).

	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Samoocha (USPGPUG 20130158464 A1) in view of Bouix (CN 103338676 B), as applied to claim 45 above, and further view of Winegar (USPGPUB 20110066139 A1).
In regards to Claim 48, Samoocha in view of Bouix teaches the kit of claim 45.  Samoocha fails to teach a mandrel or stopper with key patterns. Bouix teaches wherein the stopper (2c) comprises a first geometrical feature projecting from an inner surface of the tip member proximal section (Figure 2B), and the tip portion of the mandrel (3b) comprises a second geometrical feature projecting from an outer surface of the tip portion of the mandrel (Figure 2A).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the inner catheter of Samoocha to include a stopper similar to that disclosed by Bouix as to not obstruct access to the thread or damage the brush or reservoir (Bouix: page 5 paragraph 7).  However, Samoocha and Bouix fail to teach wherein the first or second key patterns comprise at least one slot.  Winegar teaches a catheter system (abstract) comprising: 
the first key pattern (catheter tip, 75)  comprises at least one slot (paragraph 0034) in the first geometrical feature and the second key pattern comprises (engagement device 18) at least one projection extending distally from a distal end of the second geometrical feature (18) (Figure 7), the at least one slot being complementary to the at least one projection (paragraph 0034) , and 
(ii) the first key pattern (75) (Figure 7) comprises at least one projection extending proximally from a proximal end of first geometrical feature (75) (figure 7) and the second key pattern comprises at least one slot (paragraph 0034) in the second geometrical feature, the at least one slot being complementary to the at least one projection (paragraph 0034) .
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mandrel and stopper of Samoocha in view of Bouix to include slots similar to that disclosed by Winegar so that the engagement features are configured for engagement resistant to rotational displacement (Winegar, paragraph 0034).   


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20210321755 A1, US 20170258214 A1, US 20120316515 A1, and US 20060229573 A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781